Exhibit 10.5

 

EXECUTION VERSION

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT, dated as of October 5, 2005 (this “Agreement”) is by and
between Viisage Technology, Inc. a Delaware corporation (“Company”) and the
undersigned stockholder (the “Stockholder”) of the Company.

 

WHEREAS, as of the date hereof, the Stockholder owns of record and beneficially
(as determined in accordance with Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) the number of shares of
capital stock of the Company set forth on the signature page hereto (such
shares, or any other voting or equity of securities of the Company hereafter
acquired by the Stockholder prior to the termination of this Agreement, being
referred to herein collectively as the “Shares”);

 

WHEREAS, the Company and L-1 Investment Partners LLC (the “Investor”) have
entered into a certain Investment Agreement of even date herewith (the
“Investment Agreement”), pursuant to which, upon the terms and subject to the
conditions thereof, the Investor will purchase shares of common stock of the
Company and warrants to purchase shares of common stock of the Company (the
“Investment”); and

 

WHEREAS, as a condition to the willingness of the Company and the Investor to
consummate the Investment, the Company and the Investor have required that the
Stockholder agree, and in order to induce the Company and the Investor to enter
into the Investment, the Stockholder is willing to agree to vote the Shares in
favor of the Investment upon the terms and subject to the conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree as follows:

 

1. Voting of Shares.

 

(a) Voting. The Stockholder covenants and agrees that until the termination of
this Agreement in accordance with the terms hereof, at any meeting of the
stockholders of the Company, however called with respect to any of the
following, and in any action by written consent of the stockholders of the
Company with respect to any of the following, the Stockholder will vote, or
cause to be voted, all of his, her or its respective Shares (i) in favor of the
Investment and the transactions contemplated by the Investment Agreement and any
matter that could reasonably be expected to facilitate the Investment and the
transactions contemplated by the Investment Agreement, and (ii) against any
Competing Transaction (as defined in the Investment Agreement) and any matter
that could reasonably be expected to hinder, impede or delay the consummation of
the Investment and the transactions contemplated by the Investment Agreement.

 

(b) Irrevocable Proxy.

 

(i) The Stockholder hereby irrevocably grants to and appoints, and hereby
authorizes and empowers, the Company, and any individual designated in writing
by it, and each of them individually, as the Stockholder’s sole and exclusive
proxy and attorney-in-fact



--------------------------------------------------------------------------------

(with full power of substitution and resubstitution), for and in the
Stockholder’s name, place and stead, to vote and exercise all voting and related
rights (to the fullest extent that the Stockholder is entitled to do so) with
respect to his, her or its Shares at any meeting of the stockholders of the
Company called, and in every written consent in lieu of such meeting, with
respect to any of the matters specified in, and in accordance and consistent
with, this Section 1. The Stockholder may vote the Shares on all other matters
not contemplated by this Section 1.

 

(ii) The Investor and the Company understands and acknowledges that the Investor
and Company are entering into the Investment in reliance upon the Stockholder’s
execution and delivery of this Agreement. The Stockholder hereby affirms that
the irrevocable proxy set forth in this Section 1(b) constitutes an inducement
for the Investor and the Company to enter into the Investment. Except as
otherwise provided for herein, the Stockholder hereby (a) affirms that the
irrevocable proxy is coupled with an interest and may under no circumstances be
revoked, (b) ratifies and confirms all that the proxies appointed hereunder may
lawfully do or cause to be done by virtue hereof and (c) affirms that such
irrevocable proxy is executed and intended to be irrevocable in accordance with
the provisions of Section 212(e) of Delaware General Corporation Law.

 

(iii) Upon the execution of this Agreement by the Stockholder, the Stockholder
hereby revokes any and all prior proxies or powers of attorney given by the
Stockholder with respect to the Shares. The Stockholder acknowledges and agrees
that no subsequent proxies with respect to such Shares shall be given, and if
given, shall not be effective. All authority conferred herein shall survive the
death or incapacity of the Stockholder and any obligation of the Stockholder
hereunder shall be binding upon the heirs, personal representatives, successors
and assigns of the Stockholder. Notwithstanding any other provisions of this
Agreement, the irrevocable proxy granted hereunder shall automatically terminate
upon the Expiration Date (as defined in Section 4).

 

2. Transfer of Shares.

 

(a) Until the consummation of the Investment or unless the transferee agrees to
be bound by the terms of this Agreement, the Stockholder covenants and agrees
that the Stockholder will not directly or indirectly, (i) sell, assign, transfer
(including by merger, testamentary disposition, interspousal disposition
pursuant to a domestic relations proceeding or otherwise by operation of law),
pledge, encumber or otherwise dispose of any of the Shares, (ii) deposit any of
the Shares into a voting trust or enter into a voting agreement or arrangement
with respect to the Shares or grant any proxy or power of attorney with respect
thereto which is inconsistent with this Agreement or (iii) enter into any
contract, option or other arrangement or undertaking with respect to the direct
or indirect sale, assignment, transfer (including by merger, testamentary
disposition, interspousal disposition pursuant to a domestic relations
proceeding or otherwise by operation of law) or other disposition of any Shares.

 

(b) The Company shall not recognize the transfer of any Shares in violation of
the transfer restrictions set forth in Section 2(a) of this Agreement.

 

2



--------------------------------------------------------------------------------

3. Representations and Warranties of the Stockholder. The Stockholder hereby
represents and warrants to the Company as follows:

 

(a) Ownership of Shares. The Stockholder owns of record and beneficially all of
the Shares set forth on the signature page hereto and has good and marketable
title to such Shares. The Stockholder does not own any equity interest in the
Company other than as set forth on the signature page hereto. The Stockholder
has sole voting power (or shared voting power solely with its affiliates),
without restriction, with respect to all of the Shares. The Stockholder has not
entered into any agreement to sell, assign, transfer, pledge, encumber or
otherwise dispose of any of the Shares, other than the Pledge and Security
Agreement between Lau Acquisition Corp. d/b/a Lau Technologies and Fleet
National Bank dated as of May 30, 2003, as amended.

 

(b) Power, Binding Agreement. The Stockholder has the legal capacity and all
requisite power and authority to enter into and perform all of its, his or her
obligations under this Agreement. This Agreement has been duly and validly
executed and delivered by the Stockholder and constitutes a valid and binding
obligation of the Stockholder, enforceable against the Stockholder in accordance
with its terms.

 

(c) No Conflict; Required Filings and Consents.

 

(i) The execution and delivery of this Agreement by the Stockholder does not,
and the performance of this Agreement by the Stockholder will not, (a) conflict
with or violate any statute, law, rule, regulation, order, judgment or decree
applicable to the Stockholder or by which the Stockholder or any of the
Stockholder’s properties or assets is bound or affected, (b) violate or conflict
with the certificate of incorporation, bylaws or other equivalent organizational
documents of the Stockholder (if any), or (c) result in or constitute (with or
without notice or lapse of time or both) any breach of or default under, or give
to another party any right of termination, amendment, acceleration or
cancellation of, or result in the creation of any lien or encumbrance or
restriction on any of the property or assets of the Stockholder pursuant to, any
note, bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which the Stockholder is a party
or by which the Stockholder or any of the Stockholder’s properties or assets is
bound or affected. There is no beneficiary or holder of a voting trust
certificate or other interest of any trust of which the Stockholder is a trustee
whose consent is required for the execution and delivery of this Agreement or
the consummation by the Stockholder of the transactions contemplated by this
Agreement.

 

(ii) The execution and delivery of this Agreement by the Stockholder do not, and
the performance of this Agreement by Stockholder will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
third party or any governmental or regulatory authority, domestic or foreign,
except for applicable requirements, if any, of the Exchange Act. The Stockholder
does not have any understanding in effect with respect to the voting or transfer
of any of the Shares other than its understanding of voting pursuant to this
Agreement.

 

(iii) If the Stockholder is a natural person and is married, and the Shares
constitute community property or otherwise need spousal or other approval for
this Agreement to be legal, valid and binding on the Stockholder, this Agreement
has been duly authorized, executed and delivered by, and constitutes a valid and
binding agreement of, the Stockholder’s spouse, enforceable against such spouse
in accordance with its terms.

 

3



--------------------------------------------------------------------------------

(d) Litigation. There is no private or governmental action, suit, proceeding,
claim, arbitration or investigation pending or, to the knowledge of the
Stockholder or any of the Stockholder’s affiliates, threatened before any
agency, administration, court or tribunal, foreign or domestic, against the
Stockholder or any of the Stockholder’s affiliates or any of their respective
properties or any of their respective officers or directors, in the case of a
corporate entity (in their capacities as such), or any of their respective
partners (in the case of a partnership) that, individually or in the aggregate,
could reasonably be expected to materially delay or impair the Stockholder’s
ability to consummate the transactions contemplated by this Agreement. There is
no judgment, decree or order against the Stockholder or any of the Stockholder’s
affiliates, or, to the knowledge of the Stockholder or any of the Stockholder’s
affiliates, any of their respective directors or officers (in their capacities
as such), in the case of a corporate entity, or any of their respective partners
(in the case of a partnership), that, individually or in the aggregate, could
reasonably be expected to prevent, enjoin, alter or materially delay any of the
transactions contemplated by this Agreement, or that, individually or in the
aggregate, could reasonably be expected to have a material adverse effect on the
Stockholder’s ability to consummate the transactions contemplated by this
Agreement.

 

4. Termination. This Agreement shall terminate upon the Expiration Date;
provided, however, that no such termination shall relieve any party of liability
for a material breach hereof prior to termination. As used herein, “Expiration
Date” shall mean the earlier to occur of (i) the consummation of the Investment,
and (ii) the date the Investment Agreement is terminated in accordance with the
terms thereof.

 

5. Specific Performance. The parties hereto agree that irreparable damage would
occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or in equity.

 

6. Additional Documents. The Stockholder hereby covenants and agrees to execute
and deliver any additional documents necessary or desirable, in the reasonable
opinion of Company, to carry out the intent of this Agreement.

 

7. Miscellaneous.

 

(a) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, both written and oral, between the parties
with respect thereto. This Agreement may not be amended, modified or rescinded
except by an instrument in writing signed by each of the parties hereto.

 

(b) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the

 

4



--------------------------------------------------------------------------------

original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in a mutually acceptable manner in order that the
terms of this Agreement remain as originally contemplated to the fullest extent
possible.

 

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of The Commonwealth of Massachusetts, without giving
effect to the principles of conflicts of laws.

 

(d) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. This Agreement may be executed by
facsimile signature.

 

(e) Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed by first-class registered or certified
airmail, facsimile (with receipt confirmed by telephone) or nationally
recognized overnight express courier postage prepaid, and shall be deemed given
when so mailed and shall be delivered as addressed as follows:

 

  (1) if to the Company, to:

 

Viisage Technology, Inc.

296 Concord Road, Third Floor

Billerica, MA 01821

Attention: General Counsel

 

and

 

Choate, Hall & Stewart LLP

Two International Place

Boston, MA 02110

Attention: Charles J. Johnson, Esq.

 

  (2) if to the Stockholder, at its address as shown on the books of the
Company.

 

(f) Assignment. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns; provided that any assignment, delegation or attempted
transfer of any rights, interests or obligations under this Agreement by the
Stockholder without the prior written consent of the Company shall be void.

 

(g) Legal Counsel. The Stockholder acknowledges that he, she or it has been
advised to, and has had the opportunity to consult with his, her or its personal
attorney prior to entering into this Agreement. The Stockholder further
acknowledges that attorneys for the Company represent the Company and do not
represent the Stockholder or any of the stockholders of the Company in
connection with the this Agreement or any of the transactions contemplated
hereby.

 

5



--------------------------------------------------------------------------------

(h) Agreement Negotiated. The Stockholder acknowledges that he, she or it has
been advised to, and has had the opportunity to, consult with his, her or its
personal attorney prior to entering into this Agreement. As a consequence, the
Stockholder does not believe or intend that any laws or rules relating to the
interpretation of contracts against the drafter of any particular clause should
be applied in this case and therefore waive its effects.

 

(i) Interpretation. When reference is made in this Agreement to a Section, such
reference shall be to a Section of this Agreement, unless otherwise indicated.
The headings contained in this Agreement are for convenience of reference only
and shall not affect in any way the meaning or interpretation of this Agreement.
The language used in this Agreement shall be deemed to be the language chosen by
the parties hereto to express their mutual intent, and no rule of strict
construction shall be applied against any party. Whenever the context may
require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns and pronouns
shall include the plural, and vice versa. Any reference to any federal, state,
local or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” No summary of this Agreement prepared by the parties shall affect
in any way the meaning or interpretation of this Agreement.

 

(j) Submission to Jurisdiction. Each of the parties to this Agreement
(i) submits to the jurisdiction of any state or federal court sitting in The
Commonwealth of Massachusetts in any action or proceeding arising out of or
relating to this Agreement or any of the transactions contemplated by this
Agreement, (ii) agrees that all claims in respect of such action or proceeding
may be heard and determined in any such court, and (iii) agrees not to bring any
action or proceeding arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement in any other court. Each of the
parties hereto waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety or other
security that might be required of any other party with respect thereto. Any
party hereto may make service on another party by sending or delivering a copy
of the process to the party to be served at the address and in the manner
provided for the giving of notices in Section 7(e). Nothing in this
Section 7(j), however, shall affect the right of any party to serve legal
process in any other manner permitted by law.

 

(k) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF THE COMPANY
OR THE STOCKHOLDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT OF THIS AGREEMENT.

 

(l) Waiver of Conflicting Agreements. The Stockholder hereby waives any
provision of any agreements, whether written or oral, that is or, with the
passage of time or the occurrence of events could be, inconsistent with or
violated by a term of this Agreement. The Stockholder intends that the foregoing
waiver be read with, and to the extent necessary for effectiveness be deemed a
single instrument including, any similar waivers set forth in agreements of form
similar to this Agreement and any similar waiver by the Company.

 

6



--------------------------------------------------------------------------------

(m) Survival of Representations and Warranties. All representations and
warranties made by the Stockholder in this Agreement shall terminate on the
Expiration Date.

 

[Signatures appear on following page.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed individually or by its respective duly authorized officer as of the date
first written above.

 

COMPANY: VIISAGE TECHNOLOGY, INC. By  

/s/ Denis K. Berube

--------------------------------------------------------------------------------

Name:   Denis K. Berube Title:   Chairman of the Board

 

STOCKHOLDER: LAU ACQUISITION CORP. By:  

/s/ Joanna Lau

--------------------------------------------------------------------------------

Name:

 

Joanna Lau

--------------------------------------------------------------------------------

Title:

 

Chairman and CEO

--------------------------------------------------------------------------------

 

Stock Certificate Number

--------------------------------------------------------------------------------

  

Number of Shares of Common Stock

Represented Thereby

--------------------------------------------------------------------------------

 

 

[SIGNATURE PAGE TO VOTING AGREEMENT]